Citation Nr: 1241781	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, and to herbicide exposure.

2. Entitlement to service connection for loss of vision in the right eye, claimed as secondary to hypertension.

3. Entitlement to an initial evaluation in excess of 30 percent prior to June 18, 2010, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Veteran withdrew his request for a Board hearing.  

Subsequent to a July 2010 rating decision, in which a decision review officer  increased the Veteran's evaluation for PTSD to 50 percent disabling, effective June 18, 2010, the Veteran submitted a January 2011 personal statement asserting that he did not "have proof for an increase at this time."  The Board finds that the Veteran was advised of the above grant of increased rating, and that his January 2011 statement was not a withdrawal of his claim on appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this issue remains in appellate status.  In December 2011 the Board remanded the issue, however the requested development has not been completed and further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system includes VA progress notes from July 2010 to October 2011 and from January 2012 to July 2012.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to an initial evaluation in excess of 30 percent prior to June 18, 2010, and in excess of 50 percent thereafter for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A rating decision in October 2012 granted service connection for hypertension, effective September 13, 2007, the date the Veteran's claim of entitlement to service connection for hypertension was received.  

2. The competent and probative evidence of record shows that the Veteran's right eye disability, claimed as loss of vision, is proximately due to or aggravated by the service-connected hypertension.


CONCLUSIONS OF LAW

1. There is no question of law or fact involving the claim of entitlement to service connection for hypertension; the appeal is moot.  38 U.S.C.A. § 7105 (West 2002).  

2. The right eye disability, claimed as loss of vision, is proximately due to or aggravated by the service-connected hypertension.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Review of the claims file indicates that the Veteran perfected an appeal as to the issue of entitlement to service connection for hypertension in April 2010.  Subsequently, however, a rating decision in October 2012 granted service connection for hypertension, effective September 13, 2007, the date the Veteran's claim of entitlement to service connection for hypertension was received.  The Veteran's appeal for entitlement to service connection for that disability is thus moot, as the benefit sought on appeal has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, as it has been granted, the appeal with respect to this issue is dismissed.  38 U.S.C.A. § 7105 (West 2002).


Right Eye Disability

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  However, as the Board is granting the claim for service connection for hypertension, there are no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) .

The regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, under 38 C.F.R. § 3.310(a) , service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by the service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107(b) (West 2002). 

Evidence and Analysis

In this case on September 13, 2007, the Veteran filed a claim of entitlement to service connection for loss of vision in the right eye.  In a statement dated in August 2009, the Veteran contended that he had loss of vision in the right eye secondary to hypertension.  As discussed above, a rating decision in October 2012 granted service for hypertension effective September 13, 2007.  

In this case, the service treatment records show the Veteran had 20/20 vision.  As the Veteran does not contend and the medical evidence of record does not show that the Veteran has a current right eye disability due to service, the Board finds no basis for service connection on a direct basis.

As regards to a secondary basis for service connection, private medical records in July 2007 show the Veteran had a ruptured blood vessel in the right eye and visual loss in the right eye.  The impression was severe hypertension with retinal hemorrhage.  The records in October 2007 show retinal hemorrhage.  On VA examination for hypertension in June 2008, the examiner noted that complications related to hypertension included the eye.  On VA examination in June 2008 for the eyes, the examiner stated that the Veteran had blurring in his right eye.  The examiner provided a diagnosis of branch retinal vein occlusion in the right eye and was of the opinion that the Veteran had a branch retinal vein occlusion in the right eye the previous year with resulting poor vision.  The examiner concluded that this is more likely than not related to hypertension.  

The Board notes that while the most recent medical evidence in the claims folder that clearly pertains to a right eye disability is dated in 2008, the Veteran's claim of entitlement to service connection for a right eye disability was received in September 2007.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Considering the claim for service connection for a right eye disability, claimed as loss of vision, in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.  The competent and probative evidence of record clearly shows that the Veteran has a right eye disability related to his service-connected hypertension.  What is less clear is whether the right eye disability was caused or aggravated by the service-connected hypertension and if the disability is due to aggravation rather than causation the degree of disability resulting from aggravation by the service-connected hypertension is unclear.  Regardless, the Board is satisfied that the inquiries necessitated by 38 C.F.R. § 3.310(b) as to any "baseline" disability have been adequately addressed, and any doubt in this instance should be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).  Overall, the preponderance of the evidence is in favor of the Veteran's claim, as such service connection is warranted on a secondary basis for a right eye disability claimed as loss of vision.  

(The Order follows on the next page.)


ORDER

The appeal with respect to the issue of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, and to herbicide exposure, is dismissed.

Service connection for a right eye disability claimed as loss of vision, as secondary to the service-connected hypertension, is granted. 


REMAND

In the remand in December 2011, the Board noted that the Veteran was afforded VA examinations in July 2008 and June 2010 in connection with his PTSD and that the July 2008 VA examiner indicated that the Veteran's medical records included outpatient treatment from the spring of 2008 to the present for alcoholism at the San Angelo Community Based Outpatient Clinic (CBOC) of the West Texas VA Health Care System (WTVAHCS).  The Board also found it noteworthy that the June 2010 VA examiner stated that the VA Computerized Record System shows that the Veteran's last mental health treatment was in March 2009 by Dr. K. and the Veteran reengaged in treatment in June 2010.  The Board determined that the VA outpatient treatment records were not in the claims folder and remanded for the records to be associated with the file.  Subsequently, VA records from July 2010 to July 2012 were requested.  

The only records that have been associated with the claims folder since the Board's remand in December 2011 are VA progress notes dated from July 2010 to October 2011 and from January 2012 to July 2012, which have been added to the Virtual VA paperless claims processing system.  The VA records from the spring of 2008, from March 2009, and from June 2010 remain outstanding.  Further, in January 2012, the Veteran indicated that he was receiving monthly treatment for PTSD at the VA Medical Center in Big Spring, however the only VA mental health treatment records associated with the file are from July 2010 to October 2011.  Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the Veteran's claim.  When VA has notice of the potential existence of VA outpatient treatment records pertaining to the claim on appeal, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 61 (1992).  For these reasons and to comply with the Board's remand directives, another attempt needs to be made to obtain these records and associate them with the claims folder.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Specifically obtain the Veteran's VA treatment records for alcoholism from March 2008 through June 2008 from the San Angelo CBOS of the WTVAHCS.  Also obtain VA mental health treatment records from the VA Medical Center in Big Spring from March 2009, June 2010, and from October 2011 to the present.  If these records or any other outstanding records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration. 
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


